DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 17 February 2021. Claims 21-40 are currently pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12, as shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality:
In line 6 of paragraph 0033, it appears that reference number 25 should be replaced with reference number 36. Reference number 25 is not present in the drawings and reference number 36 is reserved for a “screw” (see paragraph 0031 and Figure 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 31 recites the limitation "the passageway" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 31 to read “surgical guide recited in claim 22” would overcome this rejection. For examination purposes, claim 31 will be treated as reading as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 21, 23, 27, 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (U.S. Patent Application Publication 2015/0305817).
	Kostrzewski (as to part of claim 21) discloses a surgical guide (see Figure 4) comprising a body (i.e. body defined by 402, 404, and 406) defining a channel (i.e. channel receiving instrument as best seen in Figure 4) and an opening (i.e. opening defined by portion of 402 receiving 410 as best seen in Figure 4) in communication with the channel, the opening extending transverse to (see Figure 4) the channel, the channel being configured for disposal of a surgical instrument (e.g. drill guide, see paragraph 0060); and a connector (410) rotatably disposed within the opening and engageable with a surgical robot (see paragraph 0060), wherein (as to claim 23) the connector comprises a head (i.e. head interacting with 402 as best seen in Figure 4) and a shaft (i.e. shaft extending from head as best seen in Figure 4) extending from the head, the connector translating along an axis (i.e. axis defined along and through center of 410) defined by the shaft to disengage the connector from the surgical robot (see paragraph 0060), wherein (as to part of claim 24) the connector comprises a head (i.e. head interacting with 402 as best seen in Figure 4) and a shaft (i.e. shaft extending from head as best seen in Figure 4) extending from the head, the shaft disposed in the opening (see Figure 4), wherein (as to claim 27) the connector is a clamp screw (i.e. to as to claim 32) the surgical instrument is capable of being a driver (see paragraph 0057) capable of rotating a bone screw to insert the bone screw in tissue, wherein (as to claim 33) the connector includes a socket (see Figure 4) capable of engaging with a bit of a screw driver, and wherein (as to claim 36) the connector includes a threaded surface (i.e. defined by the shaft) capable of engaging with a threaded surface of the surgical robot (i.e. due to the connector being a tightening screw, see paragraph 0060) (see Figure 4, and paragraphs 0057 and 0060).
	Kostrzewski discloses the claimed invention except for wherein (as to the remainder of claim 21) the guide further comprises a release coupled to the connector such that rotation of the release simultaneously rotates the connector to disengage the connector from the surgical robot.
	In the embodiment of Figures 12A-12C, Kostrzewski teaches the use of a release (1208) capable of being coupled to a connector (1204) such that rotation of the release simultaneously rotates the connector to disengage the connector from a surgical robot (see paragraph 0072) (see Figures 12A-12C, and paragraphs 0072-0074).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Kostrzewski with wherein the guide further comprises a release coupled to the connector such that rotation of the release simultaneously rotates the connector to disengage the connector from the surgical robot in view of the embodiment of Figures 12A-12C of Kostrzewski in order to provide a well-known, obvious release for engaging and disengaging the connector to and from the surgical robot.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (U.S. Patent Application Publication 2015/0305817), as applied to claim 21 above, in view of Kirschman (U.S. Patent 8,535,356).
	Kostrzewski discloses the claimed invention except for wherein (as to the remainder of claim 24) the head is disposed in a hole of the release, wherein (as to claim 25) the hole is substantially square, and wherein (as to claim 26) the hole and the head are each substantially square.
	Kirschman teaches the use of a connector (30), and a release (44) engageable with (i.e. via the interaction between 40/42 and 46) the connector, wherein the connector comprises a head (40/42) capable of being disposed in a hole (45) of the release, and wherein the hole and the head are each substantially square (see Figure 2) (see Figures 1-2, and column 4, line 32 – column 6, line 59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Kostrzewski with wherein the head is disposed in a hole of the release, wherein the hole is substantially square, and wherein the hole and the head are each substantially square in view of Kirschman in order to provide an alternative, well-known and obvious release for engaging and disengaging the connector to and from the surgical robot
Allowable Subject Matter
Claims 22, 28-30 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 37-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 37-40 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
	Regarding at least claim 37, a surgical guide comprising a body defining a channel and an opening in communication with the channel, the opening extending transverse to the channel, the channel being configured for disposal of a surgical instrument, the body includes spaced apart arms, inner surfaces of the arms defining the channel, the body comprising a passageway extending through the arms, the passageway being coaxial with the opening; a connector comprising a head and a shaft, the shaft being rotatably disposed within the opening and engageable with a surgical robot; and a release comprising a hole, the head being disposed in the hole to couple the release to the connector such that rotation of the release simultaneously rotates the connector to disengage the connector from the surgical robot.
	Regarding at least claim 40, a surgical guide comprising: a body defining a channel and an opening in communication with the channel, the opening extending transverse to the channel, the channel being configured for disposal of a surgical instrument, the body includes spaced apart arms, inner surfaces of the arms defining the channel, the body comprising a passageway extending through the arms, the passageway being coaxial with the opening; a screw comprising a head and a shaft, the shaft being rotatably disposed within the opening and engageable with a surgical robot; and a gear comprising a hole, the head being disposed in the hole to couple the gear to the head such that rotation of the gear simultaneously rotates the shaft to disengage the shaft from the surgical robot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775